UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: July 31, 2012 Date of reporting period: January 31, 2012 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT January 31, 2012 O’Shaughnessy All Cap Core Fund Class A Shares – OFAAX Class C Shares – OFACX Class I Shares – OFAIX O’Shaughnessy Enhanced Dividend Fund Class A Shares – OFDAX Class C Shares – OFDCX Class I Shares – OFDIX O’Shaughnessy Small/Mid Cap Growth Fund Class A Shares – OFMAX Class I Shares – OFMIX O’Shaughnessy Mutual Funds All Cap Core Fund Equity markets were flat or up slightly for the six month period ending January 31st, 2012.During this period, there were large swings in returns: September of 2011 was largely negative, but in October markets posted huge returns.More recently, volatility has waned and the markets have climbed upwards.However, the Class A shares of the All Cap Core Fund underperformed the Fund’s benchmarks, returning 0.76% (without the effect of sales charges) while the Russell 3000® Index returned 2.12% and the S&P 500® Index returned 2.71% during the six months ending January 31st, 2012. During the period, several Consumer Discretionary and Industrial stocks were the worst drags on performance, including Netflix Inc. and RR Donnelley & Sons Co.Performance was boosted, however, by several over weights to stocks such as Home Depot Inc., Intel Corp. and McDonald’s Corp. which all did very well during the period. Based on our key factors of high yield, attractive valuation, and high momentum, the Fund was hurt by stock selection in the Consumer Discretionary, Industrials, and Energy sectors. The Fund was helped by stock selection in the Financials, Information Technology and Health Care sectors. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they do not work. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields, valuations and momentum to outperform in the years to come. Enhanced Dividend Fund World equity markets were down slightly for the six month period ending January 31st, 2012 while U.S. markets were flat or up slightly. During this period, there were large swings in returns: September of 2011 was largely negative, but in October markets posted huge returns.More recently, volatility has waned and the markets have climbed upwards.The Class A shares of the Enhanced Dividend Fund underperformed the Russell 1000® Value Index but outperformed the MSCI All Country World Index.The Fund returned -1.27% (without the effect of sales charges) while the Russell 1000® Value Index returned 1.74% and the MSCI All Country World Index returned -4.80% during the six months ending January 31st, 2012. During the period, market leading global stocks with high dividend yields – most specifically Telecommunications stocks – did poorly on an absolute and relative basis.Indeed, our large overweight to Telecommunications stocks was the primary driver of underperformance, as all other sectors combined had a positive impact on performance.In particular, positions in Deutsche Telekom AG, France Telecom, and Telecom Italia detracted sharply from performance. Selecting securities based on high yield led to a very substantial overweight in the Telecommunications sector, with an average weight of 36.0% versus an average benchmark weight of just 4.8%.Although the Telecommunication sector was a weak performer during the period, we believe the sector continues to offer extremely attractive yields relative to other economic sectors. Based on our historical research back to 1926, large cap, market-leading stocks with high dividend yields have been very strong performers relative to the overall market in the long run. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields to outperform in the years to come. Small/Mid Cap Growth Fund Equity markets were flat or up slightly for the six month period ending January 31st, 2012. During this period, there were large swings in returns: September of 2011 was largely negative, but in October markets posted huge returns.More recently, volatility has waned and the markets have climbed upwards.However,the Class A shares of the Small/Mid Cap Growth Fund underperformed the Fund’s benchmark, returning -10.30% (without the effect of sales charges) while the Russell 2500® Growth Index returned 0.04% during the six months ending January 31st, 2012. 1 O’Shaughnessy Mutual Funds During the period, stocks with strong momentum did very poorly, with many stocks reversing previously strong price trends.This market environment continues to be a very difficult one for high momentum strategies, with many trends losing steam and market leadership changing during short time periods. Based on our key factors of reasonable valuation, strong earnings growth and strong momentum, the Fund was particularly hurt in the Consumer Discretionary sector, where stock selection was very weak and was responsible for a large part of the Fund’s underperformance relative to the Russell 2500® Growth Index for the period.In particular, positions in Netflix Inc. and Fossil Inc. dragged on performance.Both stocks had sharply negative returns during a period when the market was up. The only sectors which contributed positively to performance were Financials – due to a large underweight – and Utilities. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they do not work. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive valuations and strong earnings and price momentum to outperform in the years to come. Outlook Thanks to a strong fourth quarter, the S&P 500® Index finished the year almost exactly where it started – and went on to do well in January. However, because of the volatile nature of stock market returns during 2011, there were significant net outflows from equities – more than $118B left U.S. focus equity funds, while $117B came into bond mutual funds.1Clearly, many investors remain very wary of the stock market. While the price of the S&P 500® Index was unchanged for the year, earnings and cash flows had a very strong year. S&P 500® Index earnings grew 13% during 2011, and dividend growth was even stronger at 16.3%. Even share buybacks were the strongest since 2007. Clearly, the market was not convinced by these strong growth numbers, leaving the market cheaper as of this writing than it was at the beginning of last year. The price/earnings ratio on the S&P 500® Index is 13.2x as of 12/31/2011 – a noticeable drop from 14.9x on 12/31/2010. Fears about the future of the economy, the national debt and the Euro no doubt influenced investors’ decisions during 2011 and will continue to do so in 2012. We believe that the volatility that has resulted from these fears has played a large role in making stocks cheaper.Ultimately, stock prices reflect realized earnings and cash flows, so we view the disconnect between earnings and prices as an opportunity to own proven businesses which have had a history of increasing profitability at lower prices. We want to pay as little as possible for earnings and cash flows, and uncertainty often leads to more attractive prices. Of course, taking advantage of these prices is psychologically difficult and much easier said than done. There are several macro factors which will influence market returns during 2012, most importantly the resolution, or lack thereof, of the fiscal crises in Europe. It is difficult to predict the magnitude of the fallout if debt issues are not resolved or if liquidity in the European markets dries up. We do know that companies around the globe (especially financial firms) have quickly and significantly deleveraged their balance sheets, and we believe governments need to follow suit. Elections around the world could prove very important for the long term prospects of the global economy. We encourage our investors to treat volatile periods in the coming year as chances to buy quality stocks at lower prices. Our research shows that in the end, it is not the economy or other macro variables that drive stock returns. It is the price you pay for stocks and the long term earnings that those companies deliver to their shareholders. As always, OSAM continues to believe that the best way to take advantage of cheap prices is to do so with a disciplined, systematic investment approach that does not allow short term market movement to cloud the investment decision making process. We believe that the factors our strategies emphasize such as attractive valuation, strong momentum and high yields offer an excellent way to take advantage of this opportunity. 1 Through December 21, 2011 — The Leuthold Group 2 O’Shaughnessy Mutual Funds Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Investments in foreign securities involve political, economic and currency risks, greater volatility, and differences in accounting methods. REITS and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt and erratic price movements than the overall securities markets. Investments in small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Risks of derivatives include the possible imperfect correlation between the value of instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that instruments may not be liquid. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please read the Schedule of Investments for a complete list of fund holdings. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2500® Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Standard & Poor’s 500® Index is a market-weighted index of 500 widely held common stocks of companies chosen for market size, liquidity and current index membership.The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets.The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.You cannot invest directly in an index. Price to earnings (P/E) ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Correlation is a measure of the interdependence of two random variables. Must be preceded or accompanied by a prospectus. The O’Shaughnessy Funds are distributed by Quasar Distributors, LLC. 3 O’Shaughnessy Mutual Funds Expense Example at January 31, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (8/1/11 – 1/31/12). Actual Expenses For each class of each fund, two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% for Class A shares of the All Cap Core Fund and the Enhanced Dividend Fund, 1.44% for Class A shares of the Small/Mid Cap Growth Fund, 1.99% for Class C shares of the All Cap Core Fund and the Enhanced Dividend Fund, 0.99% for Class I shares of the All Cap Core Fund and the Enhanced Dividend Fund, and 1.19% for Class I shares of the Small/Mid Cap Growth Fund, per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 4 O’Shaughnessy Mutual Funds Expense Example (Continued) at January 31, 2012 (Unaudited) O’Shaughnessy All Cap Core Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/11 1/31/12 (8/1/11 – 1/31/12) Class A Actual Class A Hypothetical (5% return before expenses) Class C Actual Class C Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. O’Shaughnessy Enhanced Dividend Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/11 1/31/12 (8/1/11 – 1/31/12) Class A Actual $ 987.30 $ 6.19 Class A Hypothetical (5% return before expenses) $ 6.29 Class C Actual $ 983.90 $ 9.92 Class C Hypothetical (5% return before expenses) Class I Actual $ 988.30 $ 4.95 Class I Hypothetical (5% return before expenses) $ 5.03 * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. O’Shaughnessy Small/Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 8/1/11 1/31/12 (8/1/11 – 1/31/12) Class A Actual $ 897.00 Class A Hypothetical (5% return before expenses) Class I Actual $ 898.80 Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.44% and 1.19% for Class A and Class I, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. 5 O’Shaughnessy All Cap Core Fund Sector Allocation of Portfolio Assets at January 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 6 O’Shaughnessy Enhanced Dividend Fund Sector Allocation of Portfolio Assets at January 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 7 O’Shaughnessy Small/Mid Cap Growth Fund Sector Allocation of Portfolio Assets at January 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 8 O’Shaughnessy All Cap Core Fund Schedule of Investments at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 97.18% Aerospace & Defense – 4.14% Astronics Corp.* $ Ceradyne, Inc.* HEICO Corp. Hexcel Corp.* Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Triumph Group, Inc. Auto Components – 0.18% The Goodyear Tire & Rubber Co.* Beverages – 4.00% Brown-Forman Corp. – Class B The Coca-Cola Co. Coca-Cola Enterprises, Inc. PepsiCo, Inc. Biotechnology – 0.32% Biogen Idec, Inc.* Capital Markets – 0.40% INTL. FCStone, Inc.* Chemicals – 0.65% A. Schulman, Inc. American Vanguard Corp. Westlake Chemical Corp. Commercial Services & Supplies – 1.16% R.R. Donnelley & Sons Co. Communications Equipment – 0.49% Comtech Telecommunications Corp. InterDigital, Inc. JDS Uniphase Corp.* Telefonaktiebolaget LM Ericsson – ADR Computers & Peripherals – 4.42% Apple, Inc.* Hewlett-Packard Co. Construction & Engineering – 0.30% MasTec, Inc.* The accompanying notes are an integral part of these financial statements. 9 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Construction & Engineering – 0.30% (Continued) URS Corp.* $ Consumer Finance – 0.93% American Express Co. Discover Financial Services Diversified Consumer Services – 0.53% Lincoln Educational Services Corp. Weight Watchers International, Inc. Diversified Telecommunication Services – 3.11% AT&T, Inc. IDT Corp. – Class B Verizon Communications, Inc. Electrical Equipment – 0.36% Rockwell Automation, Inc. Electronic Equipment, Instruments & Components – 1.43% Corning, Inc. FEI Co.* SYNNEX Corp.* Tech Data Corp.* Vishay Intertechnology, Inc.* Energy Equipment & Services – 1.42% Baker Hughes, Inc. Halliburton Co. ION Geophysical Corp.* National Oilwell Varco, Inc. Food & Staples Retailing – 3.56% Ingles Markets, Inc. – Class A Nash Finch Co. Pricesmart, Inc. Sysco Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products – 1.47% Cal-Maine Foods, Inc. ConAgra Foods, Inc. Dean Foods Co.* Fresh Del Monte Produce, Inc.# The accompanying notes are an integral part of these financial statements. 10 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Food Products – 1.47% (Continued) Green Mountain Coffee Roasters, Inc.* $ The Hershey Co. Sara Lee Corp. Gas Utilities – 0.87% The Laclede Group, Inc. WGL Holdings, Inc. Health Care Equipment & Supplies – 0.45% Atrion Corp. Baxter International, Inc. Health Care Providers & Services – 2.94% Aetna, Inc. AMERIGROUP Corp.* Centene Corp.* Coventry Health Care, Inc.* Humana, Inc. Magellan Health Services, Inc.* Molina Healthcare, Inc.* Owens & Minor, Inc. Triple-S Management Corp. – Class B*# UnitedHealth Group, Inc. WellPoint, Inc. Hotels, Restaurants & Leisure – 3.01% Domino’s Pizza, Inc.* Las Vegas Sands Corp.* McDonald’s Corp. Papa John’s International, Inc.* Red Robin Gourmet Burgers, Inc.* Wynn Resorts Ltd. Household Durables – 0.33% Garmin Ltd.# Tempur-Pedic International, Inc.* Household Products – 2.17% Colgate-Palmolive Co. The Procter & Gamble Co. Insurance – 4.18% American Financial Group, Inc. Assurant, Inc. The accompanying notes are an integral part of these financial statements. 11 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Insurance – 4.18% (Continued) CNO Financial Group, Inc.* $ Protective Life Corp. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail – 0.38% priceline.com, Inc.* Internet Software & Services – 0.68% IAC/InterActiveCorp. IT Services – 5.08% Automatic Data Processing, Inc. Cardtronics, Inc.* Fidelity National Information Services, Inc. International Business Machines Corp. Visa, Inc. – Class A Machinery – 0.57% Colfax Corp.* Joy Global, Inc. Mueller Industries, Inc. NACCO Industries, Inc. Media – 2.86% CBS Corp. – Class B DIRECTV – Class A* Viacom, Inc. – Class B The Walt Disney Co. The Washington Post Co. – Class B Metals & Mining – 0.77% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Olympic Steel, Inc. Multi-line Retail – 3.50% Big Lots, Inc.* Dollar Tree, Inc.* Kohl’s Corp. Multi-Utilities – 1.04% Ameren Corp. The accompanying notes are an integral part of these financial statements. 12 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Multi-Utilities – 1.04% (Continued) Consolidated Edison, Inc. $ Oil, Gas & Consumable Fuels – 5.86% Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips CVR Energy, Inc.* Devon Energy Corp. Green Plains Renewable Energy, Inc.* HollyFrontier Corp. Marathon Oil Corp. Occidental Petroleum Corp. Pioneer Natural Resources Co. Tesoro Corp.* Total S.A. – ADR Valero Energy Corp. Western Refining, Inc. The Williams Companies, Inc. Paper & Forest Products – 0.94% Domtar Corp. Mercer International, Inc.* Personal Products – 1.10% The Estee Lauder Companies, Inc. – Class A Medifast, Inc.* Usana Health Sciences, Inc.* Pharmaceuticals – 6.50% Abbott Laboratories Bristol-Myers Squibb Co. Forest Laboratories, Inc.* Johnson & Johnson Pfizer, Inc. Viropharma, Inc.* Professional Services – 0.52% Kelly Services, Inc. – Class A Semiconductors & Semiconductor Equipment – 6.64% Altera Corp. Applied Materials, Inc. Atmel Corp.* Brooks Automation, Inc. The accompanying notes are an integral part of these financial statements. 13 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Semiconductors & Semiconductor Equipment – 6.64% (Continued) Cypress Semiconductor Corp. $ Intel Corp. KLA-Tencor Corp. Kulicke & Soffa Industries, Inc.* Texas Instruments, Inc. Xilinx, Inc. Software – 2.78% American Software, Inc. – Class A Electronic Arts, Inc.* Microsoft Corp. Oracle Corp. Tyler Technologies, Inc.* Specialty Retail – 11.08% America’s Car-Mart, Inc.* AutoZone, Inc.* Best Buy Co., Inc. GameStop Corp. – Class A* The Gap, Inc. Genesco, Inc.* Home Depot, Inc. Lowe’s Companies, Inc. OfficeMax, Inc.* O’Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. Sonic Automotive, Inc. – Class A The TJX Companies, Inc. Ulta Salon Cosmetics & Fragrance, Inc.* Textiles, Apparel & Luxury Goods – 0.87% Fossil, Inc.* Ralph Lauren Corp. Tobacco – 1.39% Lorillard, Inc. Philip Morris International, Inc. Trading Companies & Distributors – 1.43% Fastenal Co. United Rentals, Inc.* W.W. Grainger, Inc. The accompanying notes are an integral part of these financial statements. 14 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Wireless Telecommunication Services – 0.37% Telephone & Data Systems, Inc. $ USA Mobility, Inc. Total Common Stocks (Cost $38,036,923) SHORT-TERM INVESTMENTS – 3.61% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,495,906) Total Investments in Securities (Cost $39,532,829) – 100.79% Liabilities in Excess of Other Assets – (0.79)% ) Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of January 31, 2012. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 94.31% Aerospace & Defense – 6.96% BAE Systems PLC – ADR $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Airlines – 0.56% Deutsche Lufthansa AG – ADR Capital Markets – 2.33% Credit Suisse Group AG – ADR Commercial Banks – 0.12% DBS Group Holdings Ltd. – ADR Commercial Services & Supplies – 0.64% Republic Services, Inc. Waste Management, Inc. Computers & Peripherals – 1.32% Seagate Technology PLC# Construction Materials – 1.57% CRH PLC – ADR Diversified Financial Services – 0.41% NYSE Euronext Diversified Telecommunication Services – 20.65% AT&T, Inc. BCE, Inc.# BT Group PLC – ADR Deutsche Telekom AG – ADR France Telecom S.A. – ADR Telecom Italia S.p.A. – ADR Telefonica S.A. – ADR Telstra Corp., Ltd. – ADR TELUS Corp.# Verizon Communications, Inc. Energy Equipment & Services – 0.85% Transocean Ltd.# The accompanying notes are an integral part of these financial statements. 16 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Food & Staples Retailing – 0.20% Wal-Mart Stores, Inc. $ Food Products – 1.45% ConAgra Foods, Inc. Kellogg Co. Industrial Conglomerates – 0.17% Koninklijke Philips Electronics N.V. – ADR Insurance – 8.09% Allianz SE – ADR Aviva PLC – ADR AXA S.A. – ADR Manulife Financial Corp.# Sun Life Financial, Inc.# Machinery – 0.14% Metso Corp. – ADR Media – 0.44% Thomson Reuters Corp.# Metals & Mining – 2.56% Companhia Siderurgica Nacional S.A. – ADR Office Electronics – 0.32% Canon, Inc. – ADR Oil, Gas & Consumable Fuels – 13.61% BP PLC – ADR Canadian Oil Sands Ltd.# Chevron Corp. ConocoPhillips ENI S.p.A. – ADR Husky Energy, Inc.# PetroChina Co., Ltd. – ADR Repsol YPF, S.A. – ADR Royal Dutch Shell PLC – ADR Sasol Ltd. – ADR Statoil ASA – ADR Total S.A. – ADR The accompanying notes are an integral part of these financial statements. 17 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Paper & Forest Products – 3.20% Svenska Cellulosa AB (SCA) – ADR $ UPM-Kymmene Oyj – ADR Personal Products – 0.41% Avon Products, Inc. Pharmaceuticals – 12.84% Abbott Laboratories AstraZeneca PLC – ADR Bristol-Myers Squibb Co. Eisai Co., Ltd. – ADR Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Semiconductors & Semiconductor Equipment – 3.58% Intel Corp. STMicroelectronics N.V. – ADR Taiwan Semiconductor Manufacturing Co., Ltd. – ADR United Microelectronics Corp. – ADR Tobacco – 1.65% Reynolds American, Inc. Wireless Telecommunication Services – 10.24% China Mobile Ltd. – ADR Mobile Telesystems – ADR NTT DoCoMo, Inc. – ADR Philippine Long Distance Telephone Co. – ADR Rogers Communications, Inc. – Class B# SK Telecom Co., Ltd. – ADR VimpelCom Ltd. – ADR Vodafone Group PLC – ADR Total Common Stocks (Cost $15,833,142) The accompanying notes are an integral part of these financial statements. 18 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value PREFERRED STOCKS – 3.26% Diversified Telecommunication Services – 3.26% Telefonica Brasil S.A. – ADR $ Total Preferred Stocks (Cost $527,142) SHORT-TERM INVESTMENTS – 3.23% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $555,948) Total Investments in Securities (Cost $16,916,232) – 100.80% Liabilities in Excess of Other Assets – (0.80)% ) Net Assets – 100.00% $ # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of January 31, 2012. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States 26.17% United Kingdom 11.37% Canada 8.34% France 7.63% Brazil 5.81% Italy 5.37% Germany 4.96% Australia 4.00% Spain 3.41% Switzerland 3.18% Ireland 2.89% Sweden 2.71% Netherlands 2.33% Russian Federation 1.85% Republic of Korea 1.69% Taiwan, Province of China 1.46% Hong Kong 1.32% Bermuda 1.17% Norway 1.12% Japan 0.89% Philippines 0.74% China 0.66% Finland 0.63% South Africa 0.18% Singapore 0.12% 100.00% The accompanying notes are an integral part of these financial statements. 19 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS – 97.17% Aerospace & Defense – 4.81% Aerovironment, Inc.* $ Astronics Corp.* Ceradyne, Inc.* Curtiss-Wright Corp. HEICO Corp. Hexcel Corp.* Taser International, Inc.* Teledyne Technologies, Inc.* Triumph Group, Inc. Airlines – 1.04% Alaska Air Group, Inc.* Copa Holdings S.A. – Class A# Delta Air Lines, Inc.* Auto Components – 1.21% The Goodyear Tire & Rubber Co.* Standard Motor Products, Inc. Tenneco, Inc.* Beverages – 0.83% Brown-Forman Corp. – Class B Coca-Cola Enterprises, Inc. Biotechnology – 0.84% Cepheid, Inc.* Neurocrine Biosciences, Inc.* Building Products – 0.41% Owens Corning* Trex Co., Inc.* Capital Markets – 0.29% Virtus Investment Partners, Inc.* Chemicals – 2.03% American Vanguard Corp. 92 NewMarket Corp. The Sherwin-Williams Co. Valhi, Inc. Westlake Chemical Corp. The accompanying notes are an integral part of these financial statements. 20 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Commercial Services & Supplies – 3.01% Cintas Corp. $ Clean Harbors, Inc.* Copart, Inc.* McGrath Rentcorp Multi-Color Corp. Waste Connections, Inc. Communications Equipment – 0.77% Comtech Telecommunications Corp. InterDigital, Inc. Construction & Engineering – 1.00% Dycom Industries, Inc.* MasTec, Inc.* Containers & Packaging – 0.24% Myers Industries, Inc. Distributors – 1.06% Genuine Parts Co. VOXX International Corp.* Diversified Consumer Services – 0.60% Weight Watchers International, Inc. Diversified Telecommunication Services – 1.65% Consolidated Communications Holdings, Inc. Telecom Corp. of New Zealand Ltd. – ADR Vonage Holdings Corp.* Electrical Equipment – 0.70% Generac Holdings, Inc.* General Cable Corp.* Electronic Equipment, Instruments & Components – 0.85% Electro Scientific Industries, Inc. FARO Technologies, Inc.* Rofin-Sinar Technologies, Inc.* Energy Equipment & Services – 1.35% Baker Hughes, Inc. 88 CARBO Ceramics, Inc. ION Geophysical Corp.* The accompanying notes are an integral part of these financial statements. 21 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Energy Equipment & Services – 1.35% (Continued) Patterson-UTI Energy, Inc. $ Precision Drilling Corp.*# RPC, Inc. Food & Staples Retailing – 0.85% Pricesmart, Inc. Whole Foods Market, Inc. Food Products – 4.69% B&G Foods, Inc. Cal-Maine Foods, Inc. ConAgra Foods, Inc. Dean Foods Co.* Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc.* The Hershey Co. Lancaster Colony Corp. 73 Seneca Foods Corp. – Class A* Smart Balance, Inc.* Tyson Foods, Inc. – Class A Health Care Equipment & Supplies – 3.33% Atrion Corp. C.R. Bard, Inc. The Cooper Companies, Inc. RTI Biologics, Inc.* Zoll Medical Corp.* Health Care Providers & Services – 2.16% AMERIGROUP Corp.* Centene Corp.* Coventry Health Care, Inc.* Omnicare, Inc. Sunrise Senior Living, Inc.* Team Health Holdings, Inc.* Health Care Technology – 0.96% Computer Programs & Systems, Inc. Quality Systems, Inc. Hotels, Restaurants & Leisure – 5.67% Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Denny’s Corp.* The accompanying notes are an integral part of these financial statements. 22 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Hotels, Restaurants & Leisure – 5.67% (Continued) DineEquity, Inc.* $ Domino’s Pizza, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp.* Marcus Corp. Papa John’s International, Inc.* Peet’s Coffee & Tea, Inc.* Red Robin Gourmet Burgers, Inc.* Ruth’s Hospitality Group, Inc.* Tim Hortons, Inc.# Wyndham Worldwide Corp. 89 Wynn Resorts Ltd. Household Durables – 2.64% D.R. Horton, Inc. Garmin Ltd.# Tempur-Pedic International, Inc.* Tupperware Brands Corp. Household Products – 1.64% Church & Dwight Co., Inc. Insurance – 0.72% eHealth, Inc.* Internet & Catalog Retail – 0.38% 50 priceline.com, Inc.* Internet Software & Services – 3.88% IAC/InterActiveCorp.* InfoSpace, Inc.* Keynote Systems, Inc. Liquidity Services, Inc.* Open Text Corp.*# IT Services – 3.94% Alliance Data Systems Corp.* Cardtronics, Inc.* Total System Services, Inc. Leisure Equipment & Products – 1.55% Brunswick Corp. Mattel, Inc. The accompanying notes are an integral part of these financial statements. 23 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Leisure Equipment & Products – 1.55% (Continued) Polaris Industries, Inc. $ Life Sciences Tools & Services – 0.39% Cambrex Corp.* Machinery – 4.08% Chart Industries, Inc.* Colfax Corp.* Donaldson Co., Inc. Gardner Denver, Inc. Lydall, Inc.* Miller Industries, Inc. Mueller Industries, Inc. Titan International, Inc. Media – 1.98% Arbitron, Inc. Charter Communications, Inc. – Class A* DISH Network Corp. – Class A* Lions Gate Entertainment Corp.*# Sinclair Broadcast Group, Inc. – Class A Metals & Mining – 1.79% Allegheny Technologies, Inc. Carpenter Technology Corp. Energold Drilling Corp.* Nucor Corp. Multi-line Retail – 2.61% Dillard’s, Inc. – Class A Dollar General Corp.* Dollar Tree, Inc.* Oil, Gas & Consumable Fuels – 2.59% Cabot Oil & Gas Corp. Crosstex Energy, Inc. HollyFrontier Corp. Panhandle Oil And Gas, Inc. – Class A Range Resources Corp. Targa Resources Corp. Tesoro Corp.* Paper & Forest Products – 0.18% Buckeye Technologies, Inc. The accompanying notes are an integral part of these financial statements. 24 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Personal Products – 2.16% Elizabeth Arden, Inc.* $ Herbalife Ltd.# Nu Skin Enterprises, Inc. – Class A Pharmaceuticals – 1.18% Perrigo Co. Viropharma, Inc.* Professional Services – 2.06% Exponent, Inc.* FTI Consulting, Inc.* Huron Consulting Group, Inc.* Mistras Group, Inc.* On Assignment, Inc.* Towers Watson & Co. – Class A Real Estate Management & Development – 1.65% Altisource Portfolio Solutions S.A.*# Road & Rail – 0.24% Kansas City Southern* Semiconductors & Semiconductor Equipment – 1.63% Atmel Corp.* Cirrus Logic, Inc.* Fairchild Semiconductor International, Inc.* GT Advanced Technologies, Inc.* Kulicke & Soffa Industries, Inc.* Silicon Image, Inc.* Software – 5.58% ACI Worldwide, Inc.* Activision Blizzard, Inc. American Software, Inc. – Class A Aspen Technology, Inc.* Manhattan Associates, Inc.* Monotype Imaging Holdings, Inc.* Nuance Communications, Inc.* Retalix Ltd.* TIBCO Software, Inc.* Tyler Technologies, Inc.* Specialty Retail – 9.45% Advance Auto Parts, Inc. The accompanying notes are an integral part of these financial statements. 25 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS (Continued) Specialty Retail – 9.45% (Continued) America’s Car-Mart, Inc.* $ AutoNation, Inc.* AutoZone, Inc.* The Buckle, Inc. Cost Plus, Inc.* Genesco, Inc.* Limited Brands, Inc. O’Reilly Automotive, Inc.* PetSmart, Inc. Pier 1 Imports, Inc.* Ross Stores, Inc. Sally Beauty Holdings, Inc.* Ulta Salon Cosmetics & Fragrance, Inc.* Vitamin Shoppe, Inc.* Wet Seal, Inc. – Class A* Zumiez, Inc.* Textiles, Apparel & Luxury Goods – 1.92% Deckers Outdoor Corp.* Fossil, Inc.* Lululemon Athletica, Inc.* Tobacco – 0.79% Vector Group Ltd. Trading Companies & Distributors – 1.05% Bunzl PLC – ADR United Rentals, Inc.* W.W. Grainger, Inc. Wireless Telecommunication Services – 0.74% Tim Participacoes S.A. – ADR Total Common Stocks (Cost $6,270,081) PREFERRED STOCKS – 1.59% Diversified Telecommunication Services – 1.37% Brasil Telecom S.A. – ADR Telefonica Brasil S.A. – ADR Oil, Gas & Consumable Fuels – 0.22% Ultrapar Participacoes S.A. – ADR Total Preferred Stocks (Cost $119,145) The accompanying notes are an integral part of these financial statements. 26 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at January 31, 2012 (Unaudited) Shares Value SHORT-TERM INVESTMENTS – 2.00% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $138,017) $ Total Investments in Securities (Cost $6,527,243) – 100.76% Liabilities in Excess of Other Assets – (0.76)% ) Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of January 31, 2012. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities at January 31, 2012 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund ASSETS Investments in securities, at value (cost $39,532,829, $16,916,232, and $6,527,243, respectively) $ $ $ Receivables: Securities sold 6 Fund shares issued — Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Fund shares redeemed — 10 — Administration fees Audit fees Transfer agent fees and expenses Custody fees Fund accounting fees Chief Compliance Officer fee Distribution fees Shareholder servicing fees Accrued other expenses 10 Total liabilities NET ASSETS $ $ $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 94.75%) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — Net asset value and offering price per shares (Note 1) $ $ — Class I Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) ) Accumulated net realized loss on investments ) ) ) Net unrealized appreciation of investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 28 O’Shaughnessy Mutual Funds Statements of Operations For the Six Months Ended January 31, 2012 (Unaudited) All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $3,608, $28,284, and $912, respectively) $ $ $ Interest 45 22 8 Total income Expenses Advisory fees (Note 4) Shareholder servicing fees – Class A (Note 6) Shareholder servicing fees – Class C (Note 6) — Shareholder servicing fees – Class I (Note 6) Custody fees (Note 4) Registration fees Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) — Administration fees (Note 4) Audit fees Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous expense Reports to shareholders Legal fees Insurance expense Tax expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) ) Net change in unrealized appreciation/(depreciation) on investments ) Net realized and unrealized gain/(loss) on investments ) ) Net increase/(decrease) in net assets resulting from operations $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 29 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets Six Months Ended August 16, 2010* January 31, 2012 to (Unaudited) July 31, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) From net realized gain on investments Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income of $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 30 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets (Continued) (a)A summary of share transactions is as follows: Six Months Ended August 16, 2010* January 31, 2012 to (Unaudited) July 31, 2011 Class A Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed ) )+ Net increase in net assets from capital share transactions $ $ +Net of redemption fees of $ Class C Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed ) — Net increase in net assets from capital share transactions $ $ Class I Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed ) ) Net increase in net assets from capital share transactions $ Class A Shares Shares sold Shares issued on reinvestment of distributions 56 Shares redeemed ) ) Net increase in shares outstanding Class C Shares Shares sold Shares issued on reinvestment of distributions 33 Shares redeemed ) — Net increase in shares outstanding Class I Shares Shares sold Shares issued on reinvestment of distributions Shares redeemed ) ) Net increase in shares outstanding *Commencement of operations. The accompanying notes are an integral part of these financial statements. 31 O’Shaughnessy Enhanced Dividend Fund Statements of Changes in Net Assets Six Months Ended August 16, 2010* January 31, 2012 to (Unaudited) July 31, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) From net realized gain on investments Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income/(loss) of $ ) $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 32 O’Shaughnessy Enhanced Dividend Fund Statements of Changes in Net Assets (Continued) (a)A summary of share transactions is as follows: Six Months Ended August 16, 2010* January 31, 2012 to (Unaudited) July 31, 2011 Class A Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed )+ )+ Net increase in net assets from capital share transactions $ $ +Net of redemption fees of $ $ Class C Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed )+ ) Net increase in net assets from capital share transactions $ $ +Net of redemption fees of $ Class I Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed )+ )+ Net increase in net assets from capital share transactions $ $ +Net of redemption fees of $ Class A Shares Shares sold Shares issued on reinvestment of distributions Shares redeemed ) ) Net increase in shares outstanding Class C Shares Shares sold Shares issued on reinvestment of distributions Shares redeemed ) ) Net increase in shares outstanding Class I Shares Shares sold Shares issued on reinvestment of distributions Shares redeemed ) ) Net increase in shares outstanding *Commencement of operations. The accompanying notes are an integral part of these financial statements. 33 O’Shaughnessy Small/Mid Cap Growth Fund Statements of Changes in Net Assets Six Months Ended August 16, 2010* January 31, 2012 to (Unaudited) July 31, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments Class A Shares — ) Class I Shares — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment loss of $ ) $ — *Commencement of operations. The accompanying notes are an integral part of these financial statements. 34 O’Shaughnessy Small/Mid Cap Growth Fund Statements of Changes in Net Assets (Continued) (a)A summary of share transactions is as follows: Six Months Ended August 16, 2010* January 31, 2012 to (Unaudited) July 31, 2011 Class A Shares Net proceeds from shares sold $ $ Distributions reinvested — Payment for shares redeemed )+ )+ Net increase in net assets from capital share transactions $ $ + Net of redemption fees of $ 0
